Case: 13-10441    Date Filed: 02/18/2014   Page: 1 of 6




                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10441
                       ________________________

                  D.C. Docket No. 1:12-cv-00005-MP-GRJ



DIANE W. SIRON,

                                                          Plaintiff - Appellant,

versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                         Defendant - Appellee.

                       ________________________

              Appeal from the United States District Court
                  for the Northern District of Florida
                    ________________________

                           (February 18, 2014)
                Case: 13-10441       Date Filed: 02/18/2014      Page: 2 of 6


Before TJOFLAT, WILSON and RIPPLE, * Circuit Judges.

PER CURIAM:


       The case before us is an appeal from the district court’s judgment affirming

a denial of Social Security benefits to the Appellant, Diane Siron. After a review

of the record and consideration of both parties’ briefs, we reverse the district

court’s judgment and remand to the district court with instructions to remand for a

new administrative hearing not inconsistent with this opinion.


       On April 17, 2007, Siron filed applications for disability insurance benefits

under Title II and Supplemental Security Income under Title XVI of the Social

Security Act, alleging an onset date of January 1, 1998. After a hearing, an

administrative law judge (ALJ) denied her request for benefits. Specifically, the

ALJ denied Siron’s request for benefits under 20 C.F.R. pt. 404, subpart P, app. 1 §

12.05, which covers mental retardation. The ALJ credited Siron’s perceptual

reasoning index (PRI) of 73 over her full scale IQ of 59. The Social Security

Administration Appeals Council denied Siron’s request for review on November

15, 2011, which served as the final decision for the Social Security Commissioner

(Commissioner). Thereafter, Siron filed a complaint in the United States District




       *
         The Honorable Kenneth F. Ripple, United States Circuit Judge for the Seventh Circuit,
sitting by designation.
                                               2
              Case: 13-10441     Date Filed: 02/18/2014   Page: 3 of 6


Court for the Northern District of Florida on January 11, 2012. The district court

affirmed the Commissioner’s decision on January 3, 2013.


      We review the legal principles upon which the Commissioner’s decision is

based de novo, but “we review the resulting decision only to determine whether it

is supported by substantial evidence.” Moore v. Barnhart, 405 F.3d 1208, 1211

(11th Cir. 2005) (per curiam). “Substantial evidence is less than a preponderance,

but rather such relevant evidence as a reasonable person would accept as adequate

to support a conclusion.” Id. Thus, it must be “more than a scintilla.” Ellison v.

Barnhart, 355 F.3d 1272, 1275 (11th Cir. 2003) (per curiam) (internal quotation

marks omitted).


      Siron sought benefits under 20 C.F.R. pt. 404, subpart P, app. 1 § 12.05,

which governs qualification for benefits for mental retardation. A claimant may

qualify under subsection (B) of § 12.05 if she demonstrates “[a] valid verbal,

performance, or full scale IQ of 59 or less.” “In cases where more than one IQ is

customarily derived from the test administered, e.g., where verbal, performance,

and full scale IQs are provided in the Wechsler series, we use the lowest of these in

conjunction with 12.05.” Id. § 12.00(D)(6)(c) (emphasis added). “Generally, it is

preferable to use IQ measures that are wide in scope and include items that test

both verbal and performance abilities.” Id. at § 12.00(D)(6)(d) (emphasis added).


                                          3
              Case: 13-10441     Date Filed: 02/18/2014    Page: 4 of 6


“However, since the results of intelligence tests are only part of the overall

assessment, the narrative report that accompanies the test results should comment

on whether the IQ scores are considered valid and consistent with the

developmental history and the degree of functional limitation.” Id. at §

12.00(D)(6)(a); see Popp v. Heckler, 779 F.2d 1497, 1499 (11th Cir. 1986) (per

curiam). Reports that “[do] not include the quantum of medical evidence required

to document whether the results of the intelligence test were consistent with the

plaintiff’s daily behavior” are given less weight than those that “ma[k]e the

required specific findings regarding plaintiff’s mental condition, and extensively

discuss[] her personal and medical history and current lifestyle in support of [the]

findings.” Strunk v. Heckler, 732 F.2d 1357, 1360 (7th Cir. 1984).


      The ALJ’s decision to discredit Siron’s full scale IQ in favor of her PRI

score is not supported by substantial evidence. Because the lowest of the verbal,

performance, and full scale IQs should be used in conjunction with § 12.05(B), see

§ 12.00(D)(6)(c), the ALJ should have applied Siron’s full scale IQ of 59 in

assessing whether Siron satisfied § 12.05(B). Use of full scale IQ is also supported

by Section 12.00’s instruction that “it is preferable to use IQ measures that are

wide in scope and include items that test both verbal and performance abilities.” §

12.00(D)(6)(d). Although an ALJ may reject the lowest IQ score, the ALJ’s

decision to do so here was not supported by substantial evidence.

                                           4
              Case: 13-10441      Date Filed: 02/18/2014   Page: 5 of 6


      First, the evidence presented in cases where we affirmed an ALJ’s rejection

of an IQ score overwhelmingly indicated that the claimant was not mentally

retarded and likely attempted to tailor results to effect a desired outcome, which is

not the case here. See Popp, 779 F.2d at 1499 (citing Popp’s history of teaching

algebra and near completion of a bachelor’s degree as “substantial evidence . . . to

support the ALJ’s finding that Popp [was] not mentally retarded”); see also Strunk,
732 F.2d at 1360 (rejecting the claimant’s IQ score and noting responses that

“contradict[ed] . . . her normal ability of social interactions and conversation” as

well as her “deliberate fabrication” (internal quotation marks omitted)). Unlike

Popp and Strunk, Siron’s history completely lacks evidence “suggest[ing] that

[she] attempted to appear in a very unfavorable light.” Popp, 779 F.2d at 1499.


      Second, Dr. Tozzo-Julian’s determination that “the [PRI] appears to be the

best measure of [Siron’s] overall intelligence,” a determination on which the ALJ

relied, is conclusory and unsupported by her own, more specific findings regarding

Siron’s personal and medical history, current lifestyle, daily behavior, and mental

condition. See Strunk, 732 F.2d at 1360 (discrediting one psychiatrist’s

determination that the claimant was mentally retarded in favor of another

psychiatrist’s contrary conclusion because the former lacked such specific

findings, while the latter based his conclusion on such findings). In Dr. Tozzo-

Julian’s 2008 evaluation, she noted Siron’s “moderately impaired” attention,

                                           5
              Case: 13-10441     Date Filed: 02/18/2014   Page: 6 of 6


“errors on serial threes and [inability] to complete serial sevens,” “moderately

impaired” digit span, “problems focusing on most tasks,” “moderately impaired”

memory functions, “below average” verbal reasoning skills, “low average”

premorbid intelligence, inability to spell “world” backward, and “attentional

deficits.” Dr. Tozzo-Julian noted similar symptoms in her 2010 evaluation.


      Therefore, we reverse the district court’s order affirming the Commissioner

and remand with instructions to remand for a new hearing consistent with this

opinion.


      REVERSED AND REMANDED.




                                          6